DETAILED ACTION
This office action will replace the previous office action. The previous office action addressed claims 1-15 that have been canceled. Claims 16-35 will be examined that filed on 10/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-22, 24-26, 29-35 are rejected under 35 U.S.C. 102(a1) as being anticipated by Liang (US PG Pub No. 2003/0216855).
Regarding claims 16, 22, and 26, Liang teaches A method for estimating parameters contributing to engine emissions, the method comprising 
obtaining values of a plurality of control parameters from the vehicle sensors; (220 figure 2 collect during test operation values paragraph 27 and 28. See paragraph 27 end for values)
determining an amount of estimated emission value (210 figure 2 paragraph 27 determine control parameters that may provide accurate relationship between NOx and operation parameters) corresponding to each one control parameter (paragraph 27 end 210 may include…) based on a correlation criteria (230 figure 2), wherein the correlation criteria correlates at least one  (paragraph 27)
identifying contribution of each of the plurality of control parameters to the correlation criteria based on the amount of change in the estimated emission value determined by inclusion of the control parameter and determined by exclusion of the control parameter; and (240 figure 2 paragraph 28-30; figure 3 paragraph 32 neural network)
calculating aggregated emission exhausted from the engine for a particular trip based on estimated emission values and the contribution of each of the control parameters (240 figure 2 paragraph 28 test system may create a model that reflects relationship between NOx emissions and control parameters).
Regarding claims 19 and 29, Liang teaches wherein the control parameters are categorized into at least one of a high impact and low impact control parameter based on the contribution index. (paragraph 27 control parameters may include… paragraph 32 figure 3 links 315 have a weight associated with each respective input).
Regarding claims 20 and 30, Liang teaches wherein the correlation criteria is based on historical operating data associated with a plurality of engines, wherein each of the plurality engines are of same specification (paragraph 28 230 test engines may have similar characteristics with similar design specification).
Regarding claim 31, Liang teaches wherein the specifications associated with the engine is one of fuel type, injection timing, compression ratio, turbocharger efficiency, after-cooler characteristics, ideal operating temperature range, operating pressure range, operating fuel rates, and engine speed (paragraph 28).
Regarding claims 21 and 32, Liang teaches wherein the control parameters are one of engine operational parameters, vehicle operating parameters, and driving parameters. (paragraph 27 end of paragraph after 210).
Regarding claim 33, Liang teaches wherein the vehicle operating parameters comprises vehicle speed, vehicle acceleration, braking force, engine speed, engine load, engine fuel consumption, intake manifold pressure, intake manifold temperature, NOx sensor reading, injection pressure, engine coolant temperature, exhaust flow rate, engine NOx output, catalyst inlet temperature, and catalyst temperature. (paragraph 27 end of paragraph after 210).
Regarding claim 34, Liang teaches wherein the driving parameters comprises accelerator pedal position, brake pedal position, number of clutch actuations, and gear shift frequency. (paragraph 27 end of paragraph after 210 fuel rate is related to accelerator pedal position paragraph 29 and 30).
Regarding claim 35, Liang teaches wherein the engine operational parameters comprises engine temperature, exhaust flow rate, engine out-NOx, SCR related temperature, and urea dosage. (paragraph 25 turbocharger efficiency. Paragraph 27 other parameters may be used).
Regarding claim 24, Liang teaches a display, wherein the controller is to further cause an indication to be rendered onto the display based the value of the aggregated emission (138 figure 1 interface).
Regarding claim 25, Liang teaches wherein the control parameters are one of engine operational parameters, vehicle operating parameters, and driving parameters. (paragraph 27)

Allowable Subject Matter
Claims 17-18, 23, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747